DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 8, 11 and 16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Onimaru et al. (US 6,007,443).
In re claim 1, Onimaru teaches an internal combustion engine (1) causing rotation of a crankshaft (fig. 1); a continuously variable transmission (3) powered by rotation of the crankshaft to output power on a CVT output shaft (fig. 1); a driving/generator motor (2) directly coupled to the CVT output shaft, operating under control of a vehicle power control unit (4) to operate optionally in a hybrid mode wherein torque from the driving/generator motor is added to torque from the internal combustion engine (col. 5, ln 40-60), or in a power harvesting mode which generates electricity from torque on the CVT output shaft (col. 8, ln 19-48); and a drive shaft powered by torque from the CVT output shaft for locomotion of the off-road vehicle (fig. 1).
In re claim 8, Onimaru teaches the vehicle power control unit can operate the driving/generator motor in a pure electric mode, to output torque on the CVT output 
In re claim 11, Onimaru teaches a gearbox (7) on the CVT output shaft.
In re claim 16, Onimaru teaches the axial flux motor can be operated by the vehicle power control unit to turn the crankshaft for starting of the internal combustion engine (clear from claim 8).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2-6, 13-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Onimaru as applied above.
In re claims 2 and 14, Onimaru does not explicitly teach the driving/generator motor directly coupled to the CVT output shaft is an axial flux motor. The examiner 
In re claims 3 and 15, Onimaru does not explicitly teach the diameter or length of the motor, nor does it teach the amount of torque it can provide. Nonetheless, it would have been obvious to one having ordinary skill in the art at the time the invention was made to include the claimed length, diameter and torque, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.
In re claim 4, Onimaru doesn’t explicitly teach the internal combustion engine is a one or two cylinder engine. Nonetheless, the examiner notes that such engines are well known and conventional in the art and one of ordinary skill would know to use it when appropriate. It should be noted that  [Wingdings font/0xE0] 103 (see col. 14, ln 56-col. 15, ln 2)
In re claim 5, Onimaru doesn’t explicitly teach the drive shaft powers a four wheel drive vehicle having a vehicle width of 70 inches (1778mm) or less. It would have been obvious to one having ordinary skill in the art at the time the invention, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.
In re claim 6, Onimaru doesn’t explicitly teach the vehicle power control unit places the driving/generator motor into the power harvesting mode a) during idling; b) during braking, and c) when a battery charge state value is low. The examiner takes the position that regenerative charging during idling, braking and when a battery charge state value is low is well known and conventional in the hybrid vehicle arts. (See, eg., Long US6,367,570).
.
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Onimaru, as applied above, and further in view of Miller et al. (US 2016/0243958). 
In re claim 7, Onimaru differs in that it doesn’t explicitly teach the vehicle power control unit places the driving/generator motor into the power harvesting mode when sensed downhill slope of the vehicle exceeds a threshold. Attention, however, is directed to Miller which teaches the vehicle power control unit places the driving/generator motor into the power harvesting mode when sensed downhill slope of the vehicle exceeds a threshold (par. 50). It would be obvious to one of ordinary skill in the art to charge the battery of Onimaru, when the vehicle travels downhill, in order to ensure the battery is sufficiently charged.
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Onimaru, as applied above, and further in view of Murata et al. (US 2010/0126142).
	In re claim 9, Onimaru doesn’t teach the vehicle power control unit places the driving/generator motor into pure electric mode when the vehicle is too cold to start, or when the catalyst temperature is too low for emission requirements. Attention, however, is directed to Murata which teaches the vehicle power control unit places the driving/generator motor into pure electric mode when the vehicle is too cold to start, or when the catalyst temperature is too low for emission requirements (entire document, see par. 10). It would be obvious to one of ordinary skill in the art to modify the apparatus of Onimaru to operate in electric mode when catalyst temperature is too low in order to properly operate the engine. 
Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Onimaru, as applied above, and further in view of Taniguchi (US 5,846,155).
In re claim 12, Onimaru differs in that it doesn’t explicitly teach a sensor which senses rotational speed of the crankshaft, wherein the vehicle power control unit uses information of the rotational speed of the crankshaft, when switching into the hybrid mode, to cause the driving/generator motor to initially match the speed of the CVT output shaft before the driving/generator motor provides positive torque to the CVT output shaft. Attention is directed to Taniguchi (US 5,846,155) which teaches a sensor which senses rotational speed of the crankshaft, wherein the vehicle power control unit uses information of the rotational speed of the crankshaft, when switching into the hybrid mode, to cause the driving/generator motor to initially match the speed of the CVT output shaft before the driving/generator motor provides positive torque to the CVT output shaft (col. 11, ln 36-col. 12, ln 27). It would be obvious to one of ordinary skill in the art to modifty Onimaru to incorporate a sensor which assists in matching the speed of the motor with the CVT in order to properly supplement motor speed with the engine.
Claims 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Onimaru, as applied above, and further in view of Lewis et al. (US 2011/0053735).
In re claim 17, Onimaru differs in that it does not teach an automatic starting and stopping routine used to control the internal combustion engine to stop when the vehicle is not travelling for a preset duration. Attention is directed to Lewis which teaches an automatic starting and stopping routine used to control the internal combustion engine to stop when the vehicle is not travelling for a preset duration (paragraph 2). It would be . 
Allowable Subject Matter
Claims 10 and 18-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EREZ GURARI whose telephone number is (571)270-1156. The examiner can normally be reached Monday-Friday 8:00AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Shriver can be reached on (303)297-4337. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EREZ GURARI/Primary Examiner, Art Unit 3614